State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     105522
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JAMES HOUSE,
                    Appellant.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., McCarthy, Rose, Lynch and Devine, JJ.

                             __________


      Andrew Kossover, Public Defender, Kingston (Michael K.
Gould of counsel), for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered September 11, 2012, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      In satisfaction of a four-count indictment, defendant
pleaded guilty to criminal sale of a controlled substance in the
third degree. Under the terms of the plea agreement, he was to
be sentenced as a second felony offender to seven years in prison
to be followed by three years of postrelease supervision. He was
sentenced accordingly and now appeals.

      Defendant contends that he should not have been sentenced
as a second felony offender because County Court did not give him
the opportunity to contest the allegations contained in the prior
                              -2-                  105522

felony information in violation of CPL 400.21 (3). Defendant has
not preserved this claim for our review as he failed to raise an
objection at sentencing (see People v Deschaine, 116 AD3d 1303,
1303 [2014], lv denied ___ NY3d ___ [June 25, 2014]; People v
Morse, 111 AD3d 1161, 1161 [2013]). Were we to consider this
issue, we would find that there was substantial compliance with
the statutory requirements (see People v Morse, 111 AD3d at 1161;
People v Gathers, 106 AD3d 1333, 1334 [2013], lv denied 21 NY3d
1073 [2013]; People v Walton, 101 AD3d 1489, 1490 [2012], lv
denied 20 NY3d 1105 [2013]).

      Peters, P.J., McCarthy, Rose, Lynch and Devine, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court